Exhibit 99.1 IMPLANT SCIENCES ANNOUNCES CREDIT FACILITY WILMINGTON, Mass.(BUSINESS WIRE) September 11, 2009 - Implant Sciences Corporation (OTCBB:IMSC), a supplier of systems and sensors for the homeland security market and related industries, today announced that on September 4, 2009, the Company and DMRJ Group LLC entered into a credit facility, pursuant to which DMRJ provided the Company with a revolving line of credit, in the maximum principal amount of $3,000,000. The Company intends to use the line of credit to build products to fulfill existing purchase orders. The Company filed a Current Report on Form 8-K which contains further details of the transaction. About Implant Sciences Implant Sciences develops, manufactures and sells sophisticated sensors and systems for the Security, Safety and Defense (SS&D) industries. The Company has developed proprietary technologies used in its commercial portable and bench-top explosive trace detection systems which ship to a growing number of locations domestically and internationally.
